DETAILED ACTION
This action is in response to the Applicant Response filed 15 November 2021 for application 16/253,457 filed 22 January 2019.
Claims 1, 3, 9, 12, 19 are currently amended.
Claim 21 is new.
Claims 2, 13 are cancelled.
Claims 1, 3-12, 14-21 are pending.
Claims 1, 3-12, 14-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant’s arguments regarding potential 35 U.S.C. 112 issues discussed in the Advisory Action (dated 10/28/2021) have been fully considered. As noted by applicant, the claim language has been modified in the current claim set, and, therefore, the arguments are moot. However, in light of the current claim language, new 35 U.S.C 112 issues have arisen as noted below.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 3-12, 14-20 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach, from claim 1 (and similarly claim 12), the following limitations:
... detecting an identified user intent from the user in the conversation related to executing a task associated with the embodied conversational system control logic; 
determining an inability to execute the task; 
utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal and responsive to the inability to execute the task ...
(emphasis added by applicant). Specifically, applicant argues that the recited paragraph of Poltorak (¶0116) that was used to reject the now canceled claim 2, and which is now conceptually included in amended claim 1, does not teach determining the ability to execute a task of an identified user intent, much less providing an emotion responsive to such determination. Applicant further suggests that the other cited references are similar regarding the above limitations.
With respect to applicant’s arguments, while Examiner agrees that the above cited paragraph of Poltorak, by itself, does not teach all of the recited limitations, Examiner respectfully disagrees that the combination of references does not teach the recited limitations.
First, examiner notes that while the language of claim one now conceptually includes the language of canceled claim 2, the language is not the same. However, as recognized by applicant (Applicant’s Remarks, dated 11/15/2021, p. 13), Poltorak teaches an automated device that provides elderly users with entertainment and relevant information when they are alone and contributing to safety by notifying appropriate people in an emergency (Poltorak, ¶0116). As seen in this paragraph, the user intent could be remain safe and/or avoid loneliness where the device performs a task of providing conversation and/or notifying help in an emergency. Further, as noted by Examiner in the Advisory Action (dated 10/28/2021) and as noted below, Poltorak further teaches looking up information [task] in response to a user request [intent], e.g., looking up a baseball score [task] in response to user’s request for the score [intent] (Poltorak, ¶0126). Therefore, Poltorak teaches, at least, detecting an identified user intent from the user in the conversation related to executing a task associated with the embodied conversational system control logic.

Lastly, while not specifically addressed by applicant, but for thoroughness, Buhmann teaches generating emotions for virtual agent over time steps (Buhmann, ¶0036), based on emotions from a user (Buhmann, ¶¶0036, 0039, 0051) while adjusting the emotion of the virtual agent toward a threshold, i.e., tonal goal (Buhmann, ¶¶0036, 0039). Therefore, Buhmann teaches generating an emotion based on the emotion of a user according to a tonal goal.
While, as applicant notes, the cited paragraph of Poltorak does not teach the above recited limitations, the combination of Poltorak, Becker and Buhmann does, in fact, teach detecting an identified user intent from the user in the conversation related to executing a task associated with the embodied conversational system control logic; determining an inability to execute the task; utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal and responsive to the inability to execute the task.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 12 recite ... determining an inability to execute the task; utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal and responsive to the inability to execute the task ... However, these limitations are not supported by the original description and constitute new matter to the original description. The original description provides two conversational examples for a conversational agent (¶¶0031, 0033). These two examples appear to be the only places in the original description where an inability to execute a task is performed. While it is, at best, unclear whether the adjustable personality model performs this determination, for the purposes of examination, Examiner will interpret this these examples as showing the determination of an inability to perform the task. However, nowhere in the original description is there any support that an emotion of the conversational agent is modulated responsive to the inability to execute the task. In fact, in multiple locations the original description states only that the emotion of the conversational agent is modulated responsive to the emotion of the user (¶¶0018, 0022, 0023, 0024). Therefore, there is no support in the original description for the inclusion of the current amendment ... the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal and responsive to the inability to execute the task ... to claims 1, 12, and claims 1, 12 fail to comply with the written description requirement.

Claim 21 is not supported by the original description and constitute new matter to the original description. There is nothing in the original description to provide support for the updating using a conversation and a preceding conversation. While there are two example conversations in the original description (¶¶0031, 0033), there is no evidence the one example precedes the other or that they are used in conjunction with each other to train the model. Further, there are two examples of training 
Claim 21 recites ... determining an inability to execute the task [interpreted to apply to the preceding conversation – see 35 U.S.C 112(b) section below]; utilizing, responsive to detecting the first emotion of the another user in the preceding conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a third emotion and tone modulated according to the tone goal and not responsive to the inability to execute the task ... However, these limitations are not supported by the original description and constitute new matter to the original description. The original description provides two conversational examples for a conversational agent (¶¶0031, 0033). These two examples appear to be the only places in the original description where an inability to execute a task is performed. While it is, at best, unclear whether the adjustable personality model performs this determination, for the purposes of examination, Examiner will interpret this these examples as showing the determination of an inability to perform the task. However, nowhere in the original description is there any support that an emotion of the conversational agent is modulated not responsive to the inability to execute the task. In fact, in multiple locations the original description states only that the emotion of the conversational agent is modulated responsive to the emotion of the user (¶¶0018, 0022, 0023, 0024). While the original description may show that only the user’s emotion is used (and therefore, not the inability), there is not in the original description that specifically states that the modulation is specifically not responsive to the inability. Therefore, there is ... the adjustable personality model to embody the embodied conversational agent with a third emotion and tone modulated according to the tone goal and not responsive to the inability to execute the task ... to claim 21.
Claim 21 recites updating the embodied conversational system control logic to instead embody the embodied conversational agent with the first emotion modulated according to the tone goal and responsive to the inability to execute the task in response to detecting the negative response. As noted above, nowhere in the original description is there any support that an emotion of the conversational agent is modulated responsive to the inability to execute the task. In fact, in multiple locations the original description states only that the emotion of the conversational agent is modulated responsive to the emotion of the user (¶¶0018, 0022, 0023, 0024). Therefore, there is no support in the original description for the inclusion of ... the first emotion modulated according to the tone goal and responsive to the inability to execute the task ... in claim 21. Additionally, there is no support in the original description that in response to detecting a negative response, the conversational agent should be embodied with the first emotion modulated according to the tone goal and responsive to the inability to execute the task. As noted above, there are various mentions of training in the original description; however, none of them use this method for updating. 
Therefore, claim 21 fails to comply with the written description requirement.

Claims 3-11, 14-21 are rejected under 35 U.S.C. 112(a) due to their dependence, either directly or indirectly, on claim 1, 12.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Claim 21 recites [t]he method as recited in claim 1 ... However, claim 1 is a system independent claim and claim 12 is a method independent claims. It is unclear whether claim 21 depends form claim 1 or claim 12. It is suggested that the claim should be amended to recite one of the following:
The method as recited in claim 12...
The system as recited in claim 1, wherein the adjustable personality model further comprises... 
Claim 21 recites the tone goal of a preceding conversation while failing to provide proper antecedent basis for “the tone goal.” As cited in the independent claim from which this claim depends, “the tone goal” is part of “a conversation,” while here it is part of “a preceding conversation that occurred prior to the conversation.” It is suggested that the phrase be amended to recite “a tone goal of a preceding conversation.”
Claim 21 recites the first emotion of the another user in the preceding conversation while failing to provide proper antecedent basis for “the first emotion.” As cited in the independent claim from which this claim depends, “the first emotion” applies to “the user in the conversation,” while here it applies to “the another user in the preceding conversation.” It is suggested that the phrase be amended to recite “a first emotion of the another user in the preceding conversation.”
the tone goal of a preceding conversation and not responsive while failing to provide proper antecedent basis for “the tone goal.” As cited in the independent claim from which this claim depends, “the tone goal” is part of “a conversation,” while here it is part of “a preceding conversation that occurred prior to the conversation.” It is suggested that the phrase be amended to recite “the tone goal of the preceding conversation and not responsive.”
Correction or clarification is required.
Examiner’s Note: For the purposes of examination, the claim preamble will be interpreted as:
The method as recited in claim 12 ...

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-12, 14-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Poltorak, Alexander (US 2011/0283190 A1 – Electronic Personal Interactive Device, hereinafter referred to as “Poltorak”) in view of Becker et al. (Why Emotions Should Be Integrated into Conversational Agents, hereinafter referred to as “Becker”) and further in view of Buhmann et al. (US 2020/0184306 A1 – Simulated Human-like Affect-driven Behavior by a Virtual Agent, hereinafter referred to as “Buhmann”).

Regarding claim 1 (Currently Amended) Poltorak teaches a system for implementing a personality model for an embodied conversational agent (Poltorak, ¶0126 - teaches a system adapted to respond to a user's oral request with at least audio output that is conversationally relevant to the audio input; Poltorak, ¶0128 - teaches a machine implemented method of engaging in a conversation with a user where the system received audio and video input from a user using a microphone and camera, and, in response to the audio and video input, the machine determines the mood of the user using features such as facial expressions and gestures, hand gestures, voice tone, etc., and presents a response to the user using an image of a person where the facial expression of the person depends on, or is responsive to, the user's mood; Poltorak, Fig. 4 - teaches system with camera/microphone, mood determining logic, speech recognizer, conversational logic; see also Poltorak, ¶0128 - teaches the device may develop its own personality) comprising: 
a processor (Poltorak, ¶0126 – teaches at least one programmable processor); and 
a memory in communication with the processor, the memory containing instructions that, when executed by the processor (Poltorak, ¶0126 – teaches at least one programmable processor that is programmed with computer executable code, stored in a non-transitory computer readable medium such as flash memory or magnetic media), cause the processor to: 
provide an adjustable personality model (Poltorak, ¶0126 - teaches a system adapted to respond to a user's oral request with at least audio output that is conversationally relevant to the audio input; Poltorak, ¶0128 - teaches a machine implemented method of engaging in a conversation with a user where the system received audio and video input from a user using a microphone and camera, and, in response to the audio and video input, the machine determines the mood of the user using features such as facial expressions and gestures, hand gestures, voice tone, etc., and presents a response to the user using an image of a person where the facial expression of the person depends on, or is responsive to, the user's mood [adjustable personality model]; Poltorak, Fig. 4 - teaches system with camera/microphone, mood determining logic, speech recognizer, conversational logic; see also Poltorak, ¶0128 - teaches the device may develop its own personality) configured to use an embodied conversational system control logic (Fig. 4 - teaches system with camera/microphone, mood determining logic, speech recognizer, conversational logic) and a multi-modal emotion detection system (Poltorak, ¶0128 - teaches a machine implemented method of engaging in a conversation with a user where the system received audio and video input from a user using a microphone and camera [multimodal], and, in response to the audio and video input, the machine determines the mood of the user using features such as facial expressions and gestures, hand gestures, voice tone, etc., and presents a response to the user using an image of a person where the facial expression of the person depends on, or is responsive to, the user's mood [adjustable personality model]; Poltorak, Fig. 4 - teaches system with camera/microphone, mood determining logic, speech recognizer, conversational logic) to provide emotion and tone responses based on detected emotions of a user (Poltorak, ¶0126 - teaches a system adapted to respond to a user's oral request with at least audio output that is conversationally relevant to the audio input; Poltorak, ¶0128 - teaches a machine implemented method of engaging in a  and a communication objective (Poltorak, ¶0126 - teaches a system adapted to respond to a user's oral [communication objective] request with at least audio output that is conversationally relevant to the audio input) by:
detecting an identified user intent from the user in the conversation related to executing a task associated with the embodied conversational system control logic (Poltorak, ¶0126 – teaches looking up information [task] in response to a user request [intent], e.g., looking up a baseball score [task] in response to user’s request for the score [intent] ; see also Poltorak, ¶0116).
However, Poltorak does not explicitly teach identifying a tone goal of a conversation with a user based on the communication objective; determining an inability to execute the task; utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal; and utilizing, responsive to detecting a second emotion of the user different from the first emotion, the adjustable personality model to embody the embodied conversational agent with a second emotion and tone different from the first emotion modulated according to the tone goal.
Becker teaches 
determining an inability to execute the task (Becker, Figure 1.8 – teaches the inability to perform the task of small talk; see also Becker, section 1.5.2 – teaches the computers inability to win [execute a task is winning the game] a card game [user intent is to play cards]; see Becker, section 1.5.2 - “Max shows self-centered emotional behavior and responds to those opponent actions that thwart his own goal of winning the game.”);
utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion (Becker, Figure 1.8 - teaches conversational agent becoming angry [agent first emotion and tone] based on insult from user [first user emotion] and teaches agent then becoming calm and concentrated [agent second emotion and tone] based on user being apologetic [second user emotion]; see also Becker, section 1.5.1 – teaches modulating the conversational agent’s facial expression and synthesized voice based on the emotions being expressed at various points in time in response to user's emotion) modulated ... responsive to the inability to execute the task (Becker, section 1.5.2 – teaches modulating a negative emotion based on the user’s positive emotion and the player performing a good move [causing the computer’s inability to win the game]; see Becker, section 1.5.2 - "Max shows self-centered emotional behavior and responds to those opponent actions that thwart his own goal of winning the game. Consequently, he will e.g. display distress ..."); and 
utilizing, responsive to detecting a second emotion of the user different from the first emotion, the adjustable personality model to embody the embodied conversational agent with a second emotion and tone different from the first emotion (Becker, Figure 1.8 - teaches conversational agent becoming angry [agent first emotion and tone] based on insult from user [first user emotion] and teaches agent then becoming calm and concentrated [agent second emotion and tone] based on user being apologetic [second user emotion]; see also Becker, section 1.5.1 – teaches modulating ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Poltorak with the teachings of Becker in order to integrate an emotion detection model into a conversational agent to increase the potential to serve significantly supportive functions in human-machine interaction in the field of conversational agents which use emotional detection of users (Becker, section 1.3.1 – “Taking the step from the virtual to the real world Breazeal (2004b) compares the fields of human-computer interaction (HCI) and human-robot interaction (HRI) finding similarities and significant differences. In essence she advocates to also take the robot’s point of view into account when examining and evaluating the relationship of robots and humans in a future society rather than only taking the human’s perspective as mainly done in HCI. However, the further argumentation seems to neglect the recent endeavors in HCI to follow a cognitive modeling approach in designing virtual humanoid agents instead of strictly focusing on dedicated application scenarios. Nevertheless the integration of socio-emotional intelligence into architectures of robots is advocated, if we want such robots to fulfill an adequate role in human society...”).
While Poltorak in view of Becker teaches, responsive to a first and second detected user emotion, using the personality model to embody the conversational agent with a first and second emotion, Poltorak in view of Becker does not explicitly teach embodying the conversational agent with a first and second emotion modulated according to a tonal goal. Further, Poltorak in view of Becker does not explicitly teach identifying a tone goal of a conversation with a user based on the communication objective.
Buhmann teaches
identifying a tone goal of a conversation with a user (Buhmann, ¶¶0036-0037 – teaches modifying intensity of an emotion at each time step until an emotion threshold is reached which then  based on the communication objective (Buhmann, ¶0026 – teaches virtual characters interacting with humans regarding a story world of a story having a timeline and a narrative arc or plot; see also Buhmann, ¶0051, Figure 7 – 794 – teaches detecting users for interaction based on audio/video input from the user); 
utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal (Buhmann, ¶0036 - teaches generating a first emotion intensity at time t0 which is modified over each time step, where, when an emotion threshold is reached, an emotional reaction and a plan for the emotional reaction is generated; Buhmann, ¶0039 - teaches that at each time step active emotions may decay and new emotions may be generated; Buhmann, ¶0051 – teaches user interaction based on audio/video input from the user; see also Buhmann, Figure 7; [Generating emotion for the virtual agent at each time step based on user interaction means that the user is provided multiple emotions to the agent, including a first and a second emotion. Further, because the emotion of the agent decays and/or new emotions are added to the agent at a subsequent time step, this means that the user provided a different emotion than the previous emotion since providing the same emotion would have led to the intensifying of the currently existing emotions. Lastly, adjusting the emotional intensity towards a threshold means that the emotion of the agent is modulated according to a tone goal.]) ...; and 
utilizing, responsive to detecting a second emotion of the user different from the first emotion, the adjustable personality model to embody the embodied conversational agent with a second emotion and tone different from the first emotion modulated according to the tone goal (Buhmann, ¶0036 - teaches generating a first emotion intensity at time t0 which is modified over each time step, where, when an emotion threshold is reached, an emotional reaction and a plan for the emotional reaction is generated; Buhmann, ¶0039 - teaches that at each time step active emotions may decay and new emotions may be generated; Buhmann, ¶0051 – teaches user interaction based on audio/video input from the user; see also Buhmann, Figure 7; [Generating emotion for the virtual agent at each time step based on user interaction means that the user is provided multiple emotions to the agent, including a first and a second emotion. Further, because the emotion of the agent decays and/or new emotions are added to the agent at a subsequent time step, this means that the user provided a different emotion than the previous emotion since providing the same emotion would have led to the intensifying of the currently existing emotions. Lastly, adjusting the emotional intensity towards a threshold means that the emotion of the agent is modulated according to a tone goal.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Poltorak in view of Becker with the teachings of Buhmann in order to provide a virtual agent capable of engaging in an extended interaction with a human user which simulates human-like affect-driven behavior using, for example, personalities and histories and storylines of previous interactions in the field of conversational agents which use emotional detection of users (Buhmann, ¶0001 – “Providing a virtual social agent capable of engaging in a human-like interaction with a human user is a challenging task, at least in part because human interactions occur around a wide range of contexts. Conventional examples of interactive agents include conversational agents provided on smart electronic devices, which are able to sustain question-and-answer type 

Regarding claim 3 (Currently Amended), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches includes an emotion portrayed by the embodied conversational agent is selected from a group consisting of agreeable, frustrated, apologetic, happy, sad, sympathetic, and angry (Becker, Figure 1.4 – teaches primary emotions of happy, sad, angry, frustration; Becker, section 1.5.2 – distress when the human player performs a good move [frustrated] or teaches “sorriness” when his opponent is losing [apologetic], thus enabling positive empathy [sympathetic]; Becker, section 1.2.2 – teaches a submissive [agreeable] trait of a conversational agent).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.

Regarding claim 4 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Poltorak further teaches wherein detected emotions of the user are determined by an emotion detection system (Poltorak, ¶0128 - teaches a machine implemented method of engaging in a conversation with a user where the system received 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.

Regarding claim 6 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein the personality model captures a pattern of emotional responses that characterize the personality of the conversational agent (Becker, Figure 1.4 – teaches a conversational agent expressing one of a group of primary and secondary emotions [a pattern of emotional responses]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.

Regarding claim 7 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein the personality model enables the embodied conversational agent with predefined emotional responses (Becker, Figure 1.4 – teaches a conversational agent expressing one of a group of primary and secondary emotions [predefined emotional responses]).


Regarding claim 8 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 7 as noted above. Becker further teaches wherein the predefined emotional responses are consistently modulated across multiple modalities (Becker, section 1.5.1, Figure 1.8 – teaches modulating the conversational agent’s facial expression and synthesized voice [multiple modalities] based on the emotions being expressed [predefined emotional responses] at various points in time).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Currently Amended), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein multiple modalities include at least one of timber of voice and facial expression (Becker, section 1.5.1, Figure 1.8 – teaches modulating the conversational agent’s facial expression and synthesized voice [multiple modalities] based on the emotions being expressed [predefined emotional responses] at various points in time).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.

Regarding claim 10 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein the personality model enables enhanced natural interaction of the embodied conversational agent and the user (Becker, Figure 1.8 – teaches natural interaction between Human [user] and Max [conversational agent]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.

Regarding claim 11 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein the personality model enables enhanced emotionally artificial intelligent interaction of the embodied conversational agent and the user (Becker, Figure 1.8 – teaches emotionally artificial intelligent interaction between Human [user] and Max [conversational agent]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.

Regarding claim 12 (Currently Amended), it is the method embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 14
Regarding claim 15 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker and further in view of Buhmann for the reasons set forth in the rejection of claim 4.

Regarding claim 17 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker and further in view of Buhmann for the reasons set forth in the rejection of claim 6.

Regarding claim 18 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker and further in view of Buhmann for the reasons set forth in the rejection of claim 7.

Regarding claim 19 (Currently Amended), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the method of claim 12 as noted above. Becker further teaches consistently modulating the predefined emotional responses across multiple modalities (Becker, section 1.5.1, Figure 1.8 – teaches modulating the conversational agent’s facial expression and synthesized voice [multiple modalities] based on the emotions being expressed [predefined emotional responses] at various points in time) including at least one of timber of voice and facial expression (Becker, section 1.5.1, Figure 1.8 – teaches modulating the conversational agent’s facial expression and synthesized voice [multiple modalities] based on the emotions being expressed [predefined emotional responses] at various points in time).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.
Regarding claim 20 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker and further in view of Buhmann for the reasons set forth in the rejection of claim 10.

Regarding claim 21 (New), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the method of claim 1 [interpreted as the method of claim 12 as noted above] as noted above.
Poltorak further teaches 
detecting another identified user intent from the another user in the preceding conversation related to executing the task associated with the embodied conversational system control logic (Poltorak, ¶0126 – teaches looking up information [task] in response to a user request [intent], e.g., looking up a baseball score [task] in response to user’s request for the score [intent], for multiple queries [Multiple queries is interpreted as multiple conversations]; see also Poltorak, ¶0116).
Becker further teaches 
detecting another identified user intent from the another user in the preceding conversation related to executing the task associated with the embodied conversational system control logic (Becker, section 1.5.1 - teaches an example of a user’s intent to socialize with an avatar and the avatar engaging in small talk as a task; Becker, section 1.5.2 - teaches an example where the user wishes to play cards with the avatar and the avatar engages a card game, where of course it wishes to win, and performs it with 32 different users [Multiple users means multiple interactions]);
determining the inability to execute the task (Becker, Figure 1.8 – teaches the inability to perform the task of small talk; see also Becker, section 1.5.2 – teaches the computers inability to win [execute a task is winning the game] a card game [user intent is to play cards]; see Becker, section ;
utilizing, responsive to detecting the first emotion of the another user in the preceding conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a third emotion and tone (Becker, Figure 1.8 - teaches conversational agent becoming angry [agent first emotion and tone] based on insult from user [first user emotion] and teaches agent then becoming calm and concentrated [agent second emotion and tone] based on user being apologetic [second user emotion]; see also Becker, section 1.5.1 – teaches modulating the conversational agent’s facial expression and synthesized voice based on the emotions being expressed at various points in time in response to user's emotion) ... and not responsive to the inability to execute the task (Becker, section 1.5.2 – teaches emotions based strictly on the user and not based on the inability to win);
detecting a negative response from the another user in response to the third emotion and tone (Becker, section 1.5.2 – teaches detecting a negative response from the user);
updating the embodied conversational system control logic to instead embody the embodied conversational agent with the first emotion modulated according to the tone goal and responsive to the inability to execute the task in response to detecting the negative response (Becker, Figure 1.8 – teaches an example where the user provides a bad word [negative response] which causes a small talk problem [inability to execute task] and as a result the agent reverts to a previous emotion).
Buhmann further teaches 
identifying the tone goal of a preceding conversation that occurred prior to the conversation with another user (Buhmann, ¶¶0036-0037 – teaches modifying intensity of an emotion at each time step until an emotion threshold is reached which then generates an emotional reaction and a plan  based on the communication objective (Buhmann, ¶0026 – teaches virtual characters interacting with humans regarding a story world of a story having a timeline and a narrative arc or plot; see also Buhmann, ¶0051, Figure 7 – 794 – teaches detecting users for interaction based on audio/video input from the user);
utilizing, responsive to detecting the first emotion of the another user in the preceding conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a third emotion and tone modulated according to the tone goal (Buhmann, ¶0036 - teaches generating a first emotion intensity at time t0 which is modified over each time step, where, when an emotion threshold is reached, an emotional reaction and a plan for the emotional reaction is generated; Buhmann, ¶0039 - teaches that at each time step active emotions may decay and new emotions may be generated; Buhmann, ¶0051 – teaches user interaction based on audio/video input from the user; see also Buhmann, Figure 7; [Generating emotion for the virtual agent at each time step based on user interaction means that the user is provided multiple emotions to the agent, including a first and a second emotion. Further, because the emotion of the agent decays and/or new emotions are added to the agent at a subsequent time step, this means that the user provided a different emotion than the previous emotion since providing the same emotion would have led to the intensifying of the currently existing emotions. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 [interpreted as the method of claim 12 as noted above] above.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poltorak in view of Becker, further in view of Buhmann, and further in view of Deyle et al. (US 2018/0077095 A1 – Augmentation of Communications with Emotional Data, hereinafter referred to as “Deyle”).

Regarding claim 5 (Previously Presented), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 4 as noted above. However, Poltorak in view of Becker and further in view of Buhmann does not explicitly teach wherein the emotion detection system analyzes input selected from a group consisting of including audio, facial, text, keyboard pressure, and sensors.
Deyle teaches wherein the emotion detection system analyzes input selected from a group consisting of including audio, facial, text, keyboard pressure, and sensors (Deyle, Gig. 2A – teaches image data from camera sent to facial recognition component [facial] of emotional detection module, speech-to-text and audio data sent from microphone to emotional syntax recognition and speech pattern recognition components of emotional detection module, text data sent from keyboard to emotional syntax recognition component of emotional detection module, biometric data sent from sensors to biological emotion recognition component of emotional detection module; see also Deyle, ¶0034 – biometric sensors include pressure-sensitive touchscreen or touchpad [keyboard pressure]).


Regarding claim 16 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker, further in view of Buhmann and further in view of Deyle for the reasons set forth in the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARSHALL L WERNER/               Examiner, Art Unit 2125        

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122